Citation Nr: 1505653	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-04 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus in the right ear (claimed as ringing sound).

2.  Entitlement to service connection for obesity, to include as secondary to a service-connected disability.

3.  Entitlement to an initial rating in excess of 50 percent for sleep apnea.

4.  Entitlement to a dependency allowance for the Veteran's spouse and child.

5.  Entitlement to service connection for a right ankle disorder (claimed as ankle joint pain), to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a left ankle disorder (claimed as ankle joint pain), to include as secondary to a service-connected disability.

7.  Entitlement to service connection for tendonitis tibialis anterior, to include as secondary to a service-connected disability. 
8.  Entitlement to service connection for a right knee disorder, to include patelloformal syndrome and as secondary to a service-connected disability.

9.  Entitlement to service connection for a bilateral dry eye disorder, to include as secondary to a service-connected disability.

10.  Entitlement to service connection for a skin disorder (claimed as skin rash), to include as secondary to a service-connected disability.

11.  Entitlement to service connection for onychomycosis (nail fungus), to include as secondary to a service-connected disability.

12.  Entitlement to service connection for tinea pedis of the feet (claimed as athlete foot), to include as secondary to a service-connected disability.

13.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

14.  Entitlement to service connection for laryngopharyngeal reflux, to include as secondary to a service-connected disability.

15.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder with insomnia and depression.

16.  Entitlement to an initial rating In excess of 10 percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, Foreign Cases Division, as the Veteran resides in Belgium.

In the December 2011 Statement of the Case (SOC), the RO increased the disability rating for anxiety disorder with insomnia and depression from 10 percent to 30 percent disabling for the entire initial rating period on appeal.  Because the 30 percent disability rating is not the maximum ratings available, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Virtual VA and Virtual Benefits Management System (VBMS) electronic claims files contain additional documents pertinent to the present appeal, including the December 2013 administrative denial for a dependency allowance for the Veteran's spouse and child, September 2014 Informal Hearing Presentation (IHP) prepared by the Veteran's representative, and December 2014 notice of disagreement (NOD) for a dependency allowance for the Veteran's spouse and child.

The issues of entitlement to service connection for tinnitus in the right ear and service connection for obesity will be decided on the merits below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

2.  The Veteran's currently diagnosed tinnitus in the right ear began during his military service.

3.  Obesity is a symptom, manifestation, or complication of an underlying disability, but is not, by itself, a cognizable ratable disability according to VA regulations.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus in the right ear have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for entitlement to service connection for obesity, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the fully favorable decision discussed below for the issue of service connection for tinnitus in the right ear, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

With regard to the issue of service connection for obesity, the Board finds that resolution of this claim turns on statutory interpretation regarding whether the Veteran has a current disability.  See 38 C.F.R. § 3.303.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim. 

Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998).




Tinnitus in the Right Ear

The Veteran requested service connection for a ringing sound in the right ear, thus the was recharacterized as service connection for tinnitus in the right ear.

Review of the Veteran's DD Form 214 shows his military occupational specialties (MOS) included manpower craftsman and work on helicopters and aircraft.  A February 1988 Occupational Health Examination report noted the Veteran was exposed to noise above limits controlled with earplugs/muffs.  He worked in Photographic Sensors, which was described to include "shop personnel perform . .  . operational checks and flight line maintenance on laser target designer systems . . ."  Service treatment records noted the Veteran's job duties included being on the flight line and that he was exposed to loud noises.  Moreover, in-service audiogram results revealed an upward shift in auditory thresholds in the right ear.  Thus, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.

The Board also finds that the Veteran has a current disability of tinnitus in the right ear based on his competent lay testimony.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that review of such evidence supports a finding that the Veteran is competent to report his onset of tinnitus in the right ear during active service and that such an assertion is credible in this case.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).    

As a result, resolving all reasonable doubt in the Veteran's favor, his current disability of tinnitus in the right ear was incurred in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).  As such, service connection for tinnitus in the right ear is granted.

Obesity

The Veteran requested service connection for obesity, noting that onset began during military service in January 2006.  The Veteran's representative suggested that the Veteran's problems with his weight should be considered analogous to a disability of chronic weight loss and compensated accordingly.  An excerpt from a 2011 article published in The Open Cardiovascular Medicine Journal was also cited that "persons with posttraumatic stress disorder (PTSD) have been reported to have an increased risk of . . . obesity." 

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of a present disability there can be no valid claim."  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Obesity, or being morbidly overweight, is a particularity of body type alone and is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 4.1. 

In sum, there must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  Since obesity is not a disease or disability for which service connection may be granted on a direct or secondary basis, the claim must be denied. 


ORDER

Service connection for tinnitus in the right ear is granted.

Service connection for obesity, to include as secondary to a service-connected disability, is denied.


REMAND

In the October 2010 rating decision, the RO denied service connection for sleep apnea, and in a January 2011 rating decision, the RO granted service connection for this issue and assigned a noncompensable (0 percent) evaluation, effective October 1, 2008.  In October 2011, the Veteran requested assistance with appealing the October 2011 rating decision, and the Veteran's representative submitted a notice of disagreement (NOD) with the issue for sleep apnea.  In a December 2011 rating decision, the RO determined there was clear and unmistakable error (CUE) in the January 2011 rating decision and assigned a 50 percent disability rating, effective October 1, 2008.  With regard to the issue of entitlement to a dependency allowance for the Veteran's spouse and child, it was denied by the RO in a December 2013 rating administrative decision.  In December 2014, the Veteran submitted a VA Form 21-0958 (NOD) with this issue. 

Where the record contains an NOD as to an issue, but no SOC, the issue must be remanded to the originating agency to issue an SOC and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In this case, a SOC was not issued for these identified issues, thus the Board finds that a remand is required.

A remand is required to obtain adequate VA examination reports and VA medical opinions on a secondary basis for the issues of service connection for a right ankle disorder, left ankle disorder, tendonitis tibialis anterior, a right knee disorder, a bilateral dry eye disorder, a skin disorder, onychomycosis, tinea pedis of the feet, hypertension, and laryngopharyngeal reflux.  The Board finds that the evidentiary record shows in-service complaints and treatment for the right ankle, left ankle, tendonitis, right knee, dry eye syndrome, skin rash on the lower extremities, athlete's feet, diastolic hypertension, and abdominal pain and nausea with mildly dry throat. 

The Veteran also asserted that the November 2009 examination conducted by Dr. Carlier was inadequate.  He also reported he was physically examined for his skin by Dr. Eggers; however, that report(s) is not of record.  He was also gave up trying to schedule an examination for hypertension for the fourth time and was never reportedly scheduled for an examination for laryngopharyngeal reflux.
The Veteran also asserted in the statement attached with the February 2012 VA Form 9 that the November 2009 examination was not conducted properly with regard to his left knee.  

In light of this indication of record of worsened symptomatology for the service-connected anxiety disorder with insomnia and depression and inadequate November 2009 VA examination report for the service-connected patellofemoral syndrome of the left knee, additional VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of these service-connected disabilities.  Accordingly, the case is REMANDED for the following actions:

1.  Issue a Statement of the Case to the Veteran and representative addressing the issues of an initial rating in excess of 50 percent for sleep apnea and a dependency allowance for the Veteran's spouse and child.  The Veteran and representative should be advised of the time limit in which to file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the perfected issue(s) be returned to the Board for further appellate consideration, if otherwise in order.

2.  The AOJ should send the Veteran a notice letter in connection with his claims of service connection for a right ankle disorder, left ankle disorder, tendonitis tibialis anterior, a right knee disorder, a bilateral dry eye disorder, a skin disorder, onychomycosis, tinea pedis of the feet, hypertension, and laryngopharyngeal reflux.  The letter should notify him of the evidence necessary to substantiate these claims on a secondary basis.

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After associating all additional records with the claims file, the AOJ should schedule the Veteran for the appropriate VA examinations (not with Dr. Carlier or at the Centre Medical Meiser) to assist in determining the nature and etiology of the following claimed disabilities: right ankle disorder, left ankle disorder, tendonitis tibialis anterior, a right knee disorder, a bilateral dry eye disorder, a skin disorder, onychomycosis, tinea pedis of the feet, hypertension, and laryngopharyngeal reflux.  All efforts made to schedule the examinations should be documented and incorporated with the record.  The relevant documents in the record should be made available to the examiners for review, and the examination reports should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent diagnoses rendered.  The examiners should also request a history from the Veteran.  A clear explanation for the opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

Based upon a review of the record and clinical findings, the VA physicians must provide the following opinions:

a)  Is the Veteran currently diagnosed with any of the following disabilities: right ankle disorder, left ankle disorder, tendonitis tibialis anterior, a right knee disorder, a bilateral dry eye disorder, a skin disorder, onychomycosis, tinea pedis of the feet, hypertension, and laryngopharyngeal reflux?

b)  Is it at least as likely as not (i.e., probability of 50 percent) that each of the Veteran's currently diagnosed disability is due to (related or had its onset during) his active military service, to include the documented in-service treatment? 

c)  If so, is it at least as likely as not (i.e., probability of 50 percent) that each of the Veteran's currently diagnosed disability caused by any of his service-connected disabilities?

d)  Is it at least as likely as not (i.e., probability of 50 percent) that each of the Veteran's currently diagnosed disability aggravated by any of his service-connected disabilities?

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

e) If aggravation is found, identify the baseline level of severity of the Veteran's disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved is necessary.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  Provide the Veteran with a VA examination (not with Dr. Carlier or at the Centre Medical Meiser) to ascertain the severity and manifestations of his service- connected anxiety disorder with insomnia and depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected psychiatric disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's psychiatric disability under the rating criteria.  In particular, the examiner should comment upon the presence or absence, and the frequency or severity, of all psychiatric symptoms; and enter a complete multi-axial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The Veteran should be afforded a VA examination (not with Dr. Carlier or at the Centre Medical Meiser) to ascertain the severity and manifestations of his service- connected patellofemoral syndrome of the left knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left knee disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left knee in degrees indicate whether there is any ankylosis; or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is moderate or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


